Title: To John Adams from Oliver Wolcott, Jr., 19 December 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Decr. 19th 1799

The Secretary of the Treasury most respectfully reports to the President of the United States
That the facts stated in the Report of the Secretary of State dated Decb. 19th. 1799. in relation to the official conduct of John M. Pintard appear to be proved, and are in the opinion of the undersigned, of such a nature and tendency as render his removal from Office necessary.
All which is respectfully / submitted
Oliv WolcottSecy. of the Treasy.